10-469-ag
    Saini v. Holder
                                                                                  BIA
                                                                          A071 498 882
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of November, two thousand eleven.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             DENNY CHIN,
                 Circuit Judges.
    _____________________________________

    MOHINDER SAINI,
             Petitioner,

                      v.                                   10-469-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Mohinder Saini, pro se, Norwalk, CT.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; M. Jocelyn Lopez Wright,
                                  Senior Litigation Counsel; Jessica
                                  Segall, Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Mohinder Saini, a native and citizen of India, seeks

review of a January 13, 2010, decision of the BIA denying

his motion to reopen. In re Saini, No. A071 498 882 (B.I.A.

Jan. 13, 2010). We assume the parties’ familiarity with the

underlying facts and procedural history of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).   Where the BIA considers relevant evidence of

country conditions in evaluating a motion to reopen, we

review the BIA’s factual findings under the substantial

evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008).

    It is undisputed that Saini’s motion to reopen was

untimely and number-barred because it was his third such

motion and it was filed nearly six years after the agency

issued its final order of removal.     See 8 U.S.C.

§ 1229a(c)(7)(C)(I); 8 C.F.R.§ 1003.2(c)(2). The time and

number limitations, however, do not apply to a motion to


                                2
reopen that is “based on changed circumstances arising in

the country of nationality or in the country to which

deportation has been ordered, if such evidence is material

and was not available and could not have been discovered or

presented at the previous hearing.”

8 C.F.R. § 1003.2(c)(3)(ii); 8 U.S.C. § 1229a(c)(7)(C)(ii).

Saini argues that the BIA abused its discretion by finding

that he did not establish changed country conditions.

    Saini’s arguments are unavailing.   Saini’s previous

testimony regarding his persecution as a Akali Dal Mann

member was found not credible. The BIA reasonably declined

to credit Saini’s account of the purported police raids of

his family’s home.   See Kaur v. BIA, 413 F.3d 232, 234 (2d

Cir. 2005) (per curiam) (petitioner’s evidence was not

material because it did not rebut a prior adverse

credibility determination).   Similarly, the BIA did not

abuse its discretion in declining to credit the purported

affidavits from the village leader and Saini’s brother and

Saini’s father’s death certificate because these documents

were not authenticated.   See Qin Wen Zheng v. Gonzales, 500

F.3d 143, 148 (2d Cir. 2007) (BIA did not abuse its

discretion in declining to credit unauthenticated documents


                              3
submitted with a motion to reopen where the alien had been

found not credible in the underlying proceedings); see also

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

single false document or a single instance of false

testimony may (if attributable to the petitioner) infect the

balance of the alien’s uncorroborated or unauthenticated

evidence.”).

    Moreover, substantial evidence supports the BIA’s

determination that Saini failed to establish that conditions

in India had materially changed.   Saini’s background

evidence does not mention the Akali Dal Mann; therefore, the

BIA reasonably found that Saini did not establish any

material change for Sikhs involved with that group. Further,

while Saini presented evidence of Sikh mistreatment, the

record indicates such violence occurring prior to the IJ

decision in 2002, and does not demonstrate an increase in

violence thereafter. Thus, the BIA did not abuse its

discretion in finding that Saini failed to establish a

material change in conditions in India.   See Siewe, 480 F.3d

at 167 (“Where there are two permissible views of the

evidence, the fact finder’s choice between them cannot be

clearly erroneous.” (quoting Andersen v. Bessemer City, 470


                             4
U.S. 564, 574 (1985))). Accordingly, the BIA did not abuse

its discretion in denying Saini’s third motion to reopen.

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5